Citation Nr: 1516674	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-18 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2007 to December 2011, with the United States Coast Guard. 

This appeal to the Board of Veterans' Appeals (Board) is from a September 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran was scheduled for a Travel Board hearing but did not appear for the proceeding, did not provide a reason for his absence, and did not request a new hearing.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

The Board notes in his May 2013 Appeal to the Board (VA Form 9), the Veteran elected to only appeal his eligibility to educational assistance under the Chapter 33 Post-9/11 GI Bill.  Thus the issue of eligibility to educational assistance under the Chapter 30 Montgomery GI Bill will not be addressed.


FINDINGS OF FACT

1.  The Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) shows his December 2011 character of discharge from the United States Coast Guard as "Under Honorable Conditions."

2.  The Veteran was not discharged from active service due to a service-connected disability or for a medical disorder that preexisted service and was not determined to be service-connected, was not discharged for hardship, and was not discharged for a physical or mental disorder that interfered with his performance of duty but was not characterized as a disability and did not result from his own misconduct.




CONCLUSION OF LAW

The criteria for eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) have not been met.  38 U.S.C.A. § 3311 (West 2014); 38 C.F.R. § 21.9520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Generally, VA has a duty to provide notification and assistance to a claimant in relation to an education claim.  See 38 C.F.R. §§ 21.1031, 21.1032 (2014).  Here, the Veteran has been notified of the basis for the denial of his claim, and has been afforded ample opportunity to respond.  There are no identified, outstanding records that need to be obtained.  The Board thus finds that any errors in the duties to notify and assist are harmless.  As explained below, the claim is being denied as a matter of law.  Hence, the duties to notify and assist are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 38 C.F.R. § 21.1031.

Eligibility for Educational Assistance under Post-9/11 GI Bill

The Veteran contends that he has met the requirements for basic eligibility for educational assistance under Chapter 33, Title 38, of the United States Code.

The governing law specifies that an individual may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she: (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520(a). 

Under paragraph (b), a Veteran is also eligible for benefits under 38 U.S.C. Chapter 33, if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520(b). 

A plain reading of 38 C.F.R. § 21.9520(a)(2)-(4) clearly demonstrates that an honorable discharge from service is required for the Veteran to establish eligibility for educational assistance under 38 U.S.C. Chapter 33.  However, subsection (a)(5) makes no mention of the need for an honorable discharge.  Hence, the Board interprets the plain language of 38 C.F.R. §21.9520(a) to not require an honorable discharge when eligibility is based upon one of the exceptions set forth under subsection (a)(5).

Here, the Veteran's DD Form 214 indicates that his character of discharge was "Under Honorable Conditions."  The reason for the separation was "misconduct."

Thus, the evidence of record establishes that the Veteran does not meet the initial requirements for eligibility for educational assistance under Chapter 33.  Specifically, an "Honorable Discharge," and not an "Under Honorable Conditions" discharge, is required by law for an appellant to be eligible for educational assistance under Chapter 33, Title 38, United States Code.  Here, the evidence of record establishes that the Veteran does not meet this requirement, and therefore he is not eligible for educational assistance on this basis.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520.

While the Veteran has not challenged the character of his December 2011 discharge, the Board nonetheless notes that service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203 (2014); Spencer v. West, 13 Vet. App. 376, 380 (2000).  Should the Veteran wish to challenge the character of his discharge, he may do so with the service department.  

In his substantive appeal, the Veteran indicated that he "completed [his] first enlistment honorably."  However, the DD Form 214 indicates that the Veteran only had one period of service.  While his period of service was extended, it still constitutes a single period of service during which his character of service is listed as under honorable conditions.  

Furthermore, the record contains no evidence that the Veteran was discharged from active service due to a service-connected disability or for a medical disorder that preexisted service and was not determined to be service-connected, was discharged for hardship, or was discharged for a physical or mental disorder that interfered with his performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  Thus, the Veteran is not eligible for educational assistance under Chapter 33, Title 38, United States Code under these alternative bases.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520.

Consequently, the Board finds that the Veteran's "Under Honorable Conditions"
discharge does bar his eligibility to Chapter 33 benefits for service rendered after September 10, 2001.  As no other exceptions apply, the Board finds that basic eligibility for educational assistance benefits under Chapter 33, Title 38, United States Code, is not warranted as the Veteran's claim cannot be substantiated as a matter of law.  







ORDER

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), is denied.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


